Citation Nr: 0717982	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  04-04 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for low back pain.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for sinusitis.  


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had active service from November 1964 to July 
1984.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of April 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.

In July 2005 the Board denied, inter alia, the veteran's 
request to reopen the claim for service connection for low 
back pain and sinusitis.  In April 2006 the United States 
Court of Appeals for Veterans Claims (Court) vacated that 
portion of the Board's July 2005 decision that held that new 
and material evidence had not been submitted to reopen the 
claims for service connection for low back pain and 
sinusitis.  

In July 2006, the Board remanded the case for further 
development.  After a review of the claims folder, the Board 
has determined that further development is necessary.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


REMAND

The Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before and not yet final as of that date.  The 
new law eliminated the requirement of a well-grounded claim, 
and redefined the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim, and which portion of any 
such information or evidence is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  38 U.S.C.A. §§ 5102 and 5103.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  See also Charles v. Principi, 16 Vet. App. 370 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A.

In the present case, service connection for low back pain and 
sinusitis was initially denied via a rating decision of March 
1997.  The RO determined that the veteran had failed to 
submit well grounded claims for service connection.  
Specifically, the RO found that even though the veteran had 
been treated for low back pain and sinusitis while in 
service, there was no evidence of residuals of either 
condition or a chronic disability within one year of 
separation.  The veteran did not appeal the decision and it 
became final.  

In August 2002 the veteran requested to reopen his claims for 
service connection for low back pain and sinusitis.  In an 
April 2003 rating decision the RO denied service connection 
for low back pain and sinusitis readjudicating the claim de 
novo. The RO did not address whether new and material 
evidence had been submitted by the veteran in order to reopen 
his claim. In July 2005, the Board denied the veteran's 
request to reopen his claim for service connection for low 
back pain and sinusitis on the basis that the veteran had not 
submitted new and material evidence.

An April 2006 Joint Motion for Partial Remand (Joint Motion) 
argued that the Board had improperly decided the claim on the 
basis of new and material evidence as the RO had not 
addressed the issue and the Board could not address a 
question that had not been addressed by the RO.  In April 
2006 the Court remanded the claim to the Board for compliance 
with the Joint Motion.

Thereafter, in July 2006, the Board remanded the case for 
further development.  At that time, the Board noted that a 
September 2002 VCAA notice letter was inadequate in that it 
did address the request to reopen the claim for service 
connection for sinusitis and failed to address what 
constitutes new and material evidence in the specific context 
of the request to reopen the claim for service connection for 
low back pain as required by Kent v. Nicholson, 20 Vet. App. 
1 (2006).

While the RO attempted to comply with the prior Remand by 
furnishing a VCAA notice letter in September 2006, the notice 
provided is inadequate.  In particular, the notice does not 
address what constitutes new and material evidence in the 
specific context of the request to reopen the claims for 
service connection.  While the RO correctly notes that the 
veteran's prior claims were denied as they were "not well 
grounded," the notice letter does not inform the veteran of 
the specific evidence necessary to reopen his prior claims.  
In particular, the RO did not inform him that he would need 
to submit evidence of current residuals of either condition 
or chronic disability within one year of separation.  

The Court in Kent held that the VCAA requires, when notifying 
the appellant of what is "material" evidence in the context 
of a claim to reopen, that the notice letter describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Failure to 
provide notice of what constitutes "material evidence" is 
prejudicial to the appellant because it is a failure to 
provide him notice of a key element in substantiating his 
claim to reopen and effectively deprives him an opportunity 
to participate in the adjudication process.  See Kent.  

In light of the foregoing, remand is required so that the RO 
may issue the appellant a VCAA- compliant notice on the claim 
to reopen for service connection for low back pain and 
sinusitis.  Accordingly, the case is REMANDED for the 
following action:

The RO should send the veteran another 
VCAA notification regarding the issue of 
whether new and material evidence has 
been submitted to reopen claim for 
service connection for low back pain and 
sinusitis that complies with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as 
described above, as well as 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In particular, this 
letter must identify the evidence 
necessary to substantiate that element or 
elements required to establish service 
connection for low back pain and 
sinusitis that were found insufficient in 
the March 1997 denial.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



